Citation Nr: 1737885	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-44 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center
in Buffalo, New York


THE ISSUE

Whether a June 24, 2014 decision of the Board of Veterans' Appeals should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a low back disability, a left hip disability, a left leg disability, and headaches; whether new and material evidence has been received to reopen claims for service connection for a right and left foot disabilities; and entitlement to an extension of the delimiting date for eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code are the subjects of separate appellate decisions).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1996.  She had additional prior service with Army National Guard, which included a period of active duty from September 17, 1987, to March 19, 1988.

This matter is before the Board from a motion by the Veteran, received by VA on April 13, 2015, contending that a Board decision dated June 24, 2014, should be revised pursuant to 38 C.F.R. § 20.1400(a), pertaining to revision of final Board decision on the basis of CUE.  

As a preliminary matter, the Board notes that in February 2014, the Veteran also filed a Motion for Reconsideration of the Board's June 2014 decision and a Motion to Vacate the Board June 2014 decision.  In February 2014, the Board denied the Veteran's Motion for Reconsideration of the Board decision of June 24, 2014, and denied the Veteran's Motion to Vacate the June 24, 2014, Board decision.  Thus, the only remaining question is whether the June 24, 2014, Board decision should be revised or reversed on the basis of CUE.  


FINDINGS OF FACT

The Veteran's motion alleging CUE in the June 24, 2014, Board decision denying entitlement to Veterans Retraining Assistance Program (VRAP) benefits for the period from June 17, 2013, to July 21, 2013, did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.

CONCLUSION OF LAW

A valid motion to revise or reverse the Board's June 24, 2014, decision on the basis of CUE has not been presented.  38 U.S.C.A. § 7111 (West 2014);38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 24, 2014, decision, the Board denied entitlement to VRAP benefits for the period from June 17, 2013, to July 21, 2013.  The Veteran did not appeal this denial to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  As such, the Board's June 2014 decision denying entitlement to VRAP benefits for the period from June 17, 2013, to July 21, 2013, is final and may be collaterally attacked on the basis of CUE.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2016).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404 (a); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In its June 24, 2014, decision, the Board explained that the VRAP requires that retraining assistance benefits may only be used for training on a full time basis.  The Board then noted that for the time period in question, June 17, 2013, to July 21, 2013, the Veteran had pursued on three-credit hours.  Citing to 38 C.F.R. § 21.4272(g), the Board determined that this equated to three-quarter-time training.  The Board thus denied entitlement to VRAP benefits for the period from June 17, 2013, to July 21, 2013, upon finding that the Veteran was not pursuing full-time training for the period from June 17, 2013, to July 21, 2013.

In her motion alleging CUE in the June 24, 2014, Board decision, the Veteran demanded entitlement to VRAP benefits for the five weeks of school completed because it was a necessary course.  In this case, the Board must find the Veteran has not submitted a motion of CUE regarding the June 24, 2014, Board decision denying entitlement to VRAP benefits for the period from June 17, 2013, to July 21, 2013, that is in accord with the pleading requirements of 38 C.F.R. § 20.1404.  Indeed, the Veteran's motion does not set forth clearly and specifically the alleged clear error committed by the Board, nor does it contain specific allegations of failure on the part of the Board to follow regulations.  See 38 C.F.R. § 20.1405(a).  Rather, the Veteran has merely provided contentions to the effect that because the course of study taken during the period from June 17, 2013, to July 21, 2013, was necessary for completion of the program of education or training, she is entitled to VRAP benefits.

As the Veteran does not appear to have identified any basis for finding CUE in the June 2014 Board decision that denied entitlement to VRAP benefits for the period from June 17, 2013, to July 21, 2013, the Board must find that her motion did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Therefore, her present CUE motion does not satisfy the pleading requirements of 38 C.F.R. § 20.1404, and it must be dismissed without prejudice to refiling.



ORDER

The motion to revise or reverse the June 24, 2013, Board decision on the basis of CUE is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


